Per Curiam.

We shall not let the argument come on, or permit a judgment to be taken by default, in this case. But we think proper to lay down a rule, as to the practice in future, that, wherever a case, derrturrer, or special verdict, shall be duly noticed for argument, the Court will not hear any suggestion or affidavit, on a day for enumerated motions, to put off the argument, when the cause is called on the calendar. But where, on the cause being noticed for argument, either party intends to object to the cause coming on to argument, he must give notice of an application to the Court for that purpose, as in non-enumerated motions, to strike, the cause off the calendar of enumerated motions,